lionsgatelogo1036.jpg [lionsgatelogo1036.jpg]






May 15, 2020


Mr. Corii D. Berg
2700 Colorado Ave., Suite 200
Santa Monica, California 90404


RE: Employment Agreement


Dear Mr. Berg:
On behalf of Lions Gate Entertainment Corp. (the “Company” or “Lions Gate”),
this agreement (“Agreement”) shall confirm the terms of your employment by the
Company. We refer to you herein as “Employee.” The terms of Employee’s
employment are as follows:
1.    TERM
(a) The term of this Agreement will begin March 1, 2020 and end July 11, 2023,
subject to earlier termination as provided for in Section 8 below (the “Term”).
Prior to March 1, 2020, the employment agreement dated as of May 16, 2018
between the Company and Employee (the “Prior Agreement”) governed the terms and
conditions of Employee’s employment. During the Term of this Agreement, Employee
will serve as the Company’s Executive Vice President and General Counsel,
reporting to the Company’s Chief Executive Officer (the “CEO”), currently Jon
Feltheimer, or the Company’s designee. Employee shall render such services as
are customarily rendered by persons in Employee’s capacity in the entertainment
industry and as may be reasonably requested by the Company.
(b) So long as this Agreement shall continue in effect, Employee shall devote
Employee’s full business time, energy and ability exclusively to the business,
affairs and interests of the Company and matters related thereto, shall use
Employee’s best efforts and abilities to promote the Company’s interests, and
shall perform the services contemplated by this Agreement in accordance with
policies established by the Company. As long as Employee’s meaningful business
time is devoted to the Company, Employee may devote a reasonable amount of time
to management of personal investments and charitable, political and civic
activities, so long as these activities do not conflict with the Company’s
interests or otherwise interfere with Employee’s performance under this
Agreement.
(c) Subject to travel required by Employee’s position and consistent with the
reasonable business of the Company, Employee will be based in the Los Angeles,
California area.
(d) During the Term, the Company shall pay for the services of an assistant to
the extent available in keeping with the Company’s policy and practice for the
Company’s Chief Operating Officer and division heads.





--------------------------------------------------------------------------------




2.    COMPENSATION
(a) Salary. During the Term, Employee will be paid a base salary at the rate of
One Million Dollars ($1,000,000) per year (“Base Salary”), payable in accordance
with the Company’s normal payroll practices in effect.
(b) Payroll. Nothing in this Agreement shall limit the Company’s right to modify
its payroll practices, as it deems necessary.
(c) Bonuses. During the Term, Employee shall be eligible to receive annual
performance bonuses with an annual target opportunity of seventy-five percent
(75%) of Employee’s Base Salary based upon such Company and/or individual
performance criteria as determined by the Compensation Committee of the Board of
Directors of Lions Gate (the “CCLG”), in consultation with the Company’s CEO, or
the Company’s designee. Such annual performance bonuses shall be subject to
performance metrics that shall be established by the CCLG. Except as expressly
set forth herein, Employee must be employed with the Company through the end of
the applicable fiscal year to be eligible to receive a bonus for that fiscal
year. Any such bonus will be paid as soon as practicable after the end of the
applicable fiscal year and in all events within the “short-term deferral” period
provided under Treasury Regulation Section 1.409A-1(a)(4). The actual bonus, if
any, shall be payable in cash and/or in the form of shares or share-based
awards, in the sole discretion of the CCLG, in consultation with the CEO, or the
Company’s designee, but in no event, shall more than one-third (1/3) of of the
actual bonus awarded be payable in shares or share-based awards (it being
understood that payment shall be consistent in form with that payable to other
Company executives at the division-head level, so long as no more than one-third
(1/3) of the actual bonus awarded is payable in shares or share-based awards).
Notwithstanding the foregoing, in the event that Employee’s employment with
Company ends on the last day of the Term or Employee’s employment terminates
during the Term pursuant to Sections 8(a)(ii), 8(a)(iii), 8(a)(v), 8(a)(vi) or
8(a)(viii) of the Agreement, Employee shall remain eligible for a prorated bonus
based upon the amount of time worked during the fiscal year in which the
termination occurs and the CCLG’s assessment of the applicable performance
criteria, paid at the same time that such bonuses are paid to employees of the
Company, but in any event no later than when bonuses are paid to other
senior-level executives.
(d)    Tax Withholding. Notwithstanding anything else herein to the contrary,
the Company may withhold (or cause there to be withheld, as the case may be)
from any amounts otherwise due or payable under or pursuant to this Agreement
such federal, state and local income, employment, or other taxes as may be
required to be withheld pursuant to any applicable law or regulation.
3.    BENEFITS
As an employee of the Company, Employee will continue to be eligible to
participate in all benefit plans to the same extent as other similarly situated
salaried employees of the Company (including the Company’s Chief Operating
Officer and division heads) and in all





--------------------------------------------------------------------------------




events subject to the terms of such plans as in effect from time to time. For
the sake of clarity, such plans do not include compensation and/or any bonus
plans.


4.    VACATION AND TRAVEL
(a) Employee shall be entitled to take paid time off without a reduction in
salary, subject to: (i) the approval of Employee’s supervisor; and, (ii) the
demands and requirements of Employee’s duties and responsibilities under this
Agreement. Employee shall accrue no paid vacation.
(b) Employee will be eligible to be reimbursed for any business expenses in
accordance with the Company’s current Travel and Entertainment policy.
(c) In addition, to the extent the following are within the Company’s policy and
practice then in effect for similarly situated employees (including the
Company’s Chief Operating Officer and division heads), Employee shall be
entitled to (i) business class travel in accordance with the Company’s travel
and expense policy; (ii) all customary “perqs” of division heads and the Chief
Operating Officer of the Company; (iii) a cell phone, which may be expensed;
(iv) a reserved parking space; and (v) reimbursement for all expenses reasonably
incurred in connection with Employee’s employment.
(d) The Company reserves the right to modify, suspend or discontinue any and all
of the above referenced benefits, plans, practices, policies and programs
(including those in Section 3) at any time (whether before or after termination
of employment) without notice to or recourse by Employee so long as action is
taken in general with respect to other similarly situated persons (including the
Company’s Chief Operating Officer and division heads) and does not single out
Employee.
5.     EQUITY GRANTS
(a)Signing Equity Awards. On May 15, 2020 (the “Signing Award Date”) the CCLG
approved the equity awards set forth in this Section 5(a) to Employee
(collectively, the “Signing Equity Awards”):
(i)
An award of time-based restricted stock units (“RSUs”) with respect to Lions
Gate’s Class B common shares (the “Class B Shares”), such award to have a value
as determined under Section 5(b) equal to Eighty-Two Thousand Five Hundred
Dollars ($82,500) (the “Signing Time-Based RSU Award”);

(ii)
An award of time-based share appreciation rights with respect to the Class B
Shares, such award to have a value as determined under Section 5(b) equal to
Eighty-Five Thousand Dollars ($85,000) (the “Signing Time-Based SAR Award”);
and,






--------------------------------------------------------------------------------




(iii)
An additional award of performance-based RSUs with respect to the Class B
Shares, such award to have a value as determined under Section 5(b) equal to
Eighty-Two Thousand Five Hundred Dollars ($82,500) (the “Signing
Performance-Based RSU Award”).

(b)Determination of Signing Equity Awards. Unless otherwise provided by the CCLG
in approving the particular grant, the number of Class B Shares subject to such
Signing Equity Awards shall be determined as follows:
(i)
The number of Class B Shares subject to the Signing Time-Based RSU Award and
Signing Performance-Based RSU Award shall be determined by dividing the
applicable dollar amount for such award set forth above by the closing price (in
regular trading) of a Class B Share on the New York Stock Exchange (the “NYSE,”
or such other exchange on which the Company’s shares are then principally
traded) on the Signing Award Date (the “Signing Award Closing Price”); and,

(ii)
The number of Class B Shares subject to the Signing Time-Based SAR Award shall
be determined by dividing the applicable dollar amount for such award set forth
above by the per-share fair value of the award on the Signing Award Date (such
per‑share value to be based upon the Black – Scholes or similar valuation method
and assumptions then generally used by Lions Gate in valuing its options and
share appreciation rights awards for financial statement purposes). The base
price per share for the Signing Time-Based SAR Award shall be the Signing Award
Closing Price.

(c)Vesting and Payment of Signing Equity Awards. Unless otherwise provided by
the CCLG in approving the particular grant and subject to Section 5(i) below,
such Signing Equity Awards shall vest (or be eligible to vest) as follows:
(i)
The Signing Time-Based RSU Award and Signing Time-Based SAR Award shall vest as
to one-third of the shares subject to the applicable award on each of the first,
second, and third anniversaries of the Signing Award Date. Each RSU subject to
the Signing Time-Based RSU Award shall be payable upon vesting of the RSU, as
determined by the CCLG in its sole discretion, in the form of either Class B
Shares, Class A Shares, cash or any combination of the foregoing, with such
payment in any case to have an aggregate value (for each RSU so vested) equal to
the fair market value (as determined under the Lions Gate 2019 Performance
Incentive Plan (the “Plan”)), of a Class B Share on the vesting date. Each right
subject to the Signing Time-Based SAR Award shall be payable upon exercise of
the right, as determined by the CCLG in its sole discretion, in the form of
either Class B Shares, Class A Shares, cash or any combination of the






--------------------------------------------------------------------------------




foregoing, with such payment in any case to have an aggregate value (for each
right so exercised) equal to the amount by which the fair market value (as
determined under the Plan) of a Class B Share on the date of such exercise of
the Signing Time-Based SAR Award exceeds the per-share base price of such
Signing Time-Based SAR Award. Each Signing Time-Based SAR Award may be exercised
only if and to the extent vested.
(ii)
The Signing Performance-Based RSU Award shall be eligible to vest as to
one-third of the shares subject to the award on each of the first, second, and
third anniversaries of the Signing Award Date (each, a “Signing Performance
Vesting Date”). The vesting of such award shall be subject to an assessment of
Employee’s performance over the twelve (12) month period ending on the
applicable Signing Performance Vesting Date, based in part on metrics
established annually by the CCLG in its discretion, in consultation with the
Company’s CEO or the Company’s designee. Determination of the vesting of the
Signing Performance-Based RSU Award on each respective Signing Performance
Vesting Date, shall be made by the CCLG in its discretion, in consultation with
the Company’s CEO or the Company’s designee. Each RSU subject to the Signing
Performance-Based RSU Award shall be payable upon vesting of the RSU, as
determined by the CCLG in its sole discretion, in the form of either Class B
Shares, Class A Shares, cash or any combination of the foregoing, with such
payment in any case to have an aggregate value (for each RSU so vested) equal to
the fair market value (as determined under the Plan) of a Class B Share on the
vesting date. Any portion of any such award that is eligible to vest on a
particular Signing Performance Vesting Date and does not vest on that date shall
expire on that date with no possibility of further vesting. Notwithstanding the
foregoing, the CCLG may, in its sole discretion, provide that any portion of the
Signing Performance-Based RSU Award eligible to vest on any such Signing
Performance Vesting Date that does not vest on that date may vest on any future
Signing Performance Vesting Date (but in no event shall the award vest as to
more than 100% of the shares subject to such award).



(d)Annual Equity Awards. The Company shall request that, at the first CCLG
meeting to be held following each of July 1, 2020, July 1, 2021, July 1, 2022
and July 1, 2023 (the date of each such meeting, an “Annual Award Date”) and
subject to Employee’s continued employment with the Company through the
applicable Annual Award Date, the CCLG grant Employee an annual equity award
(each, an “Annual Equity Award,”





--------------------------------------------------------------------------------




and collectively, the “Annual Equity Awards”). The aggregate value of each
Annual Equity Award (each, the “Annual Equity Award Value”) shall be One Million
Dollars ($1,000,000).
(e)Allocation of Annual Equity Awards. For each Annual Equity Award, the types
of awards granted and the allocation of the applicable Annual Equity Award Value
to those awards shall be as follows:
(i)
An award of time-based RSUs with respect the Class B Shares, such award to have
a value as determined under Section 5(f) equal to Thirty-Three (33%) of the
applicable Annual Equity Award Value (the “Annual Time-Based RSU Award”);

(ii)
An award of time-based share appreciation rights with respect to the Class B
Shares, such award to have a value as determined under Section 5(f) equal to
Thirty-Four Percent (34%) of the applicable Annual Equity Award Value (the
“Annual Time-Based SAR Award”); and,

(iii)
An additional award of performance-based RSUs with respect to the Class B
Shares, such award to have a value as determined under Section 5(f) equal to
Thirty-Three Percent (33%) of the applicable Annual Equity Award Value (the
“Annual Performance-Based RSU Award”).

(f)Determination of Annual Equity Awards. Unless otherwise provided by the CCLG
in approving the particular grant, the number of Class B Shares subject to such
Annual Equity Awards shall be determined as follows:
(i)
The number of Class B Shares subject to each Annual Time-Based RSU Award and
Annual Performance-Based RSU Award shall be determined by dividing the
applicable dollar amount for such award set forth above by the closing price (in
regular trading) of a Class B Share on the NYSE (or such other exchange on which
the Company’s shares are then principally traded) on the applicable Annual Award
Date (the “Annual Closing Price”); and

(ii)
The number of Class B Shares subject to each Annual Time-Based SAR Award shall
be determined by dividing the applicable dollar amount for such award set forth
above by the per-share fair value of the award on the Annual Award Date for the
award (such per‑share value to be based upon the Black – Scholes or similar
valuation method and assumptions then generally used by Lions Gate in valuing
its options and share appreciation rights awards for financial statement
purposes). The base price per share for each Annual Time-Based SAR Award shall
be the applicable Annual Closing Price.






--------------------------------------------------------------------------------




(g)Vesting and Payment of Annual Equity Awards. Unless otherwise provided by the
CCLG in approving the particular grant and subject to Section 5(i) below, such
Annual Equity Awards shall vest (or be eligible to vest) as follows:
(i)
Each Annual Time-Based RSU Award and Annual Time-Based SAR Award shall vest as
to one-third of the shares subject to the applicable award on each of the first,
second, and third anniversaries of the applicable Annual Award Date. Each RSU
subject to an Annual Time-Based RSU Award shall be payable upon vesting of the
RSU, as determined by the CCLG in its sole discretion, in the form of either
Class B Shares, Class A Shares, cash or any combination of the foregoing, with
such payment in any case to have an aggregate value (for each RSU so vested)
equal to the fair market value (as determined under the Plan) of a Class B Share
on the vesting date. Each right subject to an Annual Time-Based SAR Award shall
be payable upon exercise of the right, as determined by the CCLG in its sole
discretion, in the form of either Class B Shares, Class A Shares, cash or any
combination of the foregoing, with such payment in any case to have an aggregate
value (for each right so exercised) equal to the amount by which the fair market
value (as determined under the Plan) of a Class B Share on the date of such
exercise of the Annual Time-Based SAR Award exceeds the per-share base price of
such Annual Time-Based SAR Award. Each Annual Time-Based SAR Award may be
exercised only if and to the extent vested.

(ii)
Each Annual Performance-Based RSU Award shall be eligible to vest as to
one-third of the shares subject to the applicable award on each of the first,
second, and third anniversaries of the applicable Annual Award Date (each, an
“Annual Performance Vesting Date”). The vesting of each such award shall be
subject to an assessment of Employee’s performance over the twelve (12) month
period ending on the applicable Annual Performance Vesting Date, based in part
on metrics established annually by the CCLG in its discretion, in consultation
with the Company’s CEO or the Company’s designee. Determination of the vesting
of each Annual Performance-Based RSU Award on each respective Annual Performance
Vesting Date, if any, shall be made by the CCLG in its discretion, in
consultation with the Company’s CEO or the Company’s designee. Each RSU subject
to an Annual Performance-Based RSU Award shall be payable upon vesting of the
RSU, as determined by the CCLG in its sole discretion, in the form of either
Class B Shares, Class A Shares, cash or any combination of the foregoing, with
such payment in any case to have an aggregate value (for each RSU so vested)
equal to the fair market value (as determined under the Plan) of a Class B Share
on the vesting date. Any portion of any such award that is eligible to vest on a
particular Annual Performance






--------------------------------------------------------------------------------




Vesting Date and does not vest on that date shall expire on that date with no
possibility of further vesting. Notwithstanding the foregoing, the CCLG may, in
its sole discretion, provide that any portion of an Annual Performance-Based RSU
Award eligible to vest on any such Annual Performance Vesting Date that does not
vest on that date may vest on any future Annual Performance Vesting Date (but in
no event shall any such award vest as to more than 100% of the shares subject to
such award).
(h)Terms of Awards in General. Each of the awards set forth above in this
Section 5 (if granted, in the case of Annual Equity Awards) shall be granted in
accordance with the terms and conditions of the Plan or a successor plan
thereto. Each of such awards (if granted) shall be evidenced by and subject to
the terms of an award agreement in the form generally then used by Lions Gate to
evidence grants of the applicable type of award under the Plan (or a successor
plan).
(i)Continuance of Employment. Subject to the exceptions in Section 5(j) below,
the vesting schedules in Sections 5(c) and 5(g) above require Employee’s
continued employment with the Company through each applicable vesting date as a
condition to the vesting of the applicable installment of the equity awards and
the rights and benefits thereto. Except as expressly provided herein, Employee’s
then-unvested awards will terminate on any termination of Employee’s employment
with the Company, and Employee will have no further rights with respect thereto.
(j)Acceleration of Equity Awards.
(i)
In the event that Employee’s employment terminates due to: (A) his death
pursuant to Section 8(a)(ii) or (B) his disability pursuant to Section
8(a)(iii), the portions of the Signing Equity Awards and the Annual Equity
Awards (if any) that have been granted prior to Employee’s termination date, are
then outstanding and not yet vested, and are scheduled to vest within the period
of twenty-four (24) months following the date of such termination of Employee’s
employment, shall accelerate and become fully vested on the termination date
(subject to Employee’s satisfying the requirement to provide a general release
of claims in accordance with Section 8(a)(v) in the event of a termination
pursuant to Section 8(a)(iii)). Any portion of each such award that is not
vested after giving effect to such acceleration provision shall terminate on
Employee’s termination date.

(ii)
In the event that during the Term of this Agreement: (A) Employee’s employment
is terminated by the Company “without cause” (and other than a termination
described in paragraph (iii) of this Section 5(g)) pursuant to Section 8(a)(v);
or (B) the employment of both Jon Feltheimer and Michael Burns with the Company
terminates (the






--------------------------------------------------------------------------------




second such termination to occur, a “Change in Management”) and on or within
twelve (12) months following such Change in Management, Employee’s employment is
terminated by Employee for “Good Reason” as defined in Section 8(a)(vi) below;
or (C) a Change of Control (as defined herein) occurs during the Term of this
Agreement and on or within twelve (12) months following such Change of Control
Employee’s employment is terminated by Employee for “Good Reason”: (x) the
portions of the Signing Equity Awards and the Annual Equity Awards (if any) that
have been granted prior to Employee’s termination date, are then outstanding and
not yet vested, and are scheduled to vest within the period of twelve (12)
months following the date of such termination of Employee’s employment, shall
accelerate and become fully vested as of the termination date; and (y) fifty
percent (50%) of the portions of the Signing Equity Awards and the Annual Equity
Awards (if any) that have been granted prior to Employee’s termination date, are
then outstanding and not yet vested, and are scheduled to vest within the period
commencing twelve (12) months following such termination of employment and
ending twenty-four (24) months following such termination of employment, shall
accelerate and become fully vested on the termination date (subject, however, in
each case to Employee’s satisfying the requirement to provide a general release
of claims in accordance with Section 8(a)(v)). Any portion of each such award
that is not vested after giving effect to such acceleration provision shall
terminate on Employee’s termination date.
(iii)
In the event that a Change of Control (as defined herein) occurs during the Term
of this Agreement and on or within twelve (12) months following such Change of
Control, Employee’s employment is terminated by the Company “without cause” (as
such term is defined in Section 8(a)(v) below) the following provisions shall
apply:

(A)
the portions of the Signing Equity Awards and the Annual Equity Awards (if any)
that have been granted prior to Employee’s termination date and are then
outstanding and not yet vested shall immediately accelerate and become fully
vested (subject to Employee’s satisfying the requirement to provide a general
release of claims in accordance with Section 8(a)(v)); and

(B)
with respect to the portions of each of the Annual Equity Award(s) (if any)
that: (I) are contemplated by Section 5(d) above; and (II) have not been granted
and are scheduled to be granted pursuant to Section 5(d) above after the date of
Employee’s termination (each, an “Ungranted Annual Equity






--------------------------------------------------------------------------------




Award”), Employee shall be entitled to a lump sum payment (subject to Employee’s
provision of a general release of claims in accordance with Section 8(a)(v)), to
be made not later than sixty (60) days after Employee’s termination date
(provided, that if such 60-day period spans two calendar years, such payment
will be made in the second year), in an amount equal to fifty percent (50%) of
the aggregate dollar value of all such Ungranted Annual Equity Awards as set
forth in Section 5(d) above. Such payment shall be made in cash, provided that
the Company may, at its election, provide for Lions Gate to make all or a
portion of such payment in the form of a number of Class B Shares determined by
dividing the dollar amount of such payment by the closing price (in regular
trading) of the Class B Shares on the payment date.
(iv)
In the event that Employee’s services pursuant to this Agreement are set to
expire in due course on July 11, 2023, and no less than six (6) months before
the conclusion of the Term, the Company either (x) does not offer Employee a
renewal or extension of this Agreement or (y) offers Employee a renewal or
extension of this Agreement but the terms of such offer are different from those
provided herein and such different terms would constitute Good Reason (as
defined in Section 8(a)(vi), except that solely for these purposes, clause (z)
of such definition shall not apply and instead, a material reduction in the rate
of Employee’s Base Salary as set forth in Section 2(a) shall constitute Good
Reason), Employee’s services to the Company shall terminate on July 11, 2023 and
the portions of the Signing Equity Awards and the Annual Equity Awards (if any),
that have been granted prior to Employee’s termination date, that are then
outstanding and not yet vested, and are scheduled to vest within the period of
twelve (12) months following the date of such termination of Employee’s
employment, shall immediately accelerate and become fully vested on July 11,
2023 (subject, however, to Employee’s continued employment with the Company
through July 11, 2023 and Employee’s satisfying the requirement to provide a
general release of claims in accordance with Section 8(a)(v)). Any portion of
each such award that is not vested after giving effect to such acceleration
provision shall terminate on Employee’s termination date. If, more than six (6)
months before the conclusion of the Term, the Company offers Employee a renewal
or extension of this Agreement on terms Employee believes would constitute Good
Reason, Employee shall comply with the notice, cure and termination provisions
set forth in the definition of Good Reason in Section 8(a)(vi).






--------------------------------------------------------------------------------




(v)
For any other equity-based awards granted during the Term at any time after the
date of this Agreement (unless otherwise expressly provided by the CCLG at the
time it approves the applicable grant), the provisions for accelerated vesting
of equity awards in this Section 5(j) (other than the cash payment provided in
Section 5(j)(iii)(B)) shall apply to such awards.

(k)    Definition of Change in Control. For the purposes of this Agreement,
“Change of Control” shall mean:
(i)
if any person, other than (A) any person who holds or controls entities that, in
the aggregate (including the holdings of such person), hold or control
thirty-three percent (33%) or more of the outstanding shares of Lions Gate on
the date of execution of this Agreement by each party hereto (collectively, a
“Thirty-Three Percent Holder”) or (B) a trustee or other fiduciary holding
securities of Lions Gate under an employee benefit plan of Lions Gate, becomes
the beneficial owner, directly or indirectly, of securities of Lions Gate
representing thirty-three percent (33%) or more of the outstanding shares as a
result of one or more related transactions in the context of a merger,
consolidation, sale or other disposition of equity interests or assets of Lions
Gate, excluding any transactions or series of transactions involving a sale or
other disposition of securities of Lions Gate by a Thirty-Three Percent Holder;

(ii)
if, as a result of one or more related transactions in the context of a merger,
consolidation, sale or other disposition of equity interests or assets of Lions
Gate, there is a sale or disposition of thirty-three percent (33%) or more of
Lions Gate's assets (or consummation of any transaction, or series of related
transactions, having similar effect), with the exceptions of a sale of Starz,
LLC or a sale of a portion thereof;;

(iii)
if, as a result of one or more related transactions in the context of a merger,
consolidation, sale or other disposition of equity interests or assets of Lions
Gate, there occurs a change or series of changes in the composition of the Board
as a result of which half or less than half of the directors are incumbent
directors;

(iv)
if, as a result of one or more related transactions in the context of a merger,
consolidation, sale or other disposition of equity interests or assets of Lions
Gate (excluding any sale or other disposition of securities of Lions Gate by a
Thirty-Three Percent Holder in a single transaction or a series of
transactions), a shareholder or group of shareholders acting in concert, other
than a Thirty-Three Percent






--------------------------------------------------------------------------------




Holder in a single transaction or a series of transactions, obtain control of
thirty-three percent (33%) or more of the outstanding shares of Lions Gate;
(v)
if, as a result of one or more related transactions in the context of a merger,
consolidation, sale or other disposition of equity interests or assets of Lions
Gate, a shareholder or group of shareholders acting in concert obtain control of
at least half of the Board, excluding any transactions or series of transactions
involving a sale or other disposition of securities of Lions Gate by a
Thirty-Three Percent Holder;

(vi)
if there is a dissolution or liquidation of Lions Gate; or

(vii)
if there is any transaction or series of related transactions that has the
substantial effect of any one or more of the foregoing, excluding any
transaction or series of transactions involving a Thirty-Three Percent Holder.

6.    HANDBOOK
Employee agrees that the Company Employee Handbook (the “Handbook”) outlines
other policies in addition to the terms set forth in this Agreement, which will
apply to Employee’s employment with the Company, and Employee acknowledges
receipt of the Handbook. Employee acknowledges and agrees that it is Employee’s
obligation to read, understand and adhere to the rules and policies set forth in
the Handbook. Employee acknowledges and agrees that the Company retains the
right to revise, modify or delete any such policy or any employee benefit plan
it deems appropriate and in its sole discretion. Please be advised, Employee
shall also be obligated to abide by the policies on the Company’s intranet site
as not all Company policies are included in the Handbook.
7.    PUBLIC MORALS
Employee shall act at all times with due regard to public morals, conventions
and Company policies. If at any time, in the opinion of the Company, Employee
shall have committed or does commit any act, or if Employee shall have conducted
or does conduct Employee’s behavior in a manner, which shall be an offense
involving moral turpitude under federal, state or local laws, or which might
tend to bring Employee to public disrepute, contempt, scandal or ridicule, or
which is widely deemed by members of the general public to embarrass, offend,
insult, or denigrate individuals or groups, or which might tend to reflect
unfavorably upon the Company, its image or goodwill, the Company shall have the
right to terminate this Agreement upon notice to Employee given at any time
following the date on which the commission of such act, or such conduct, shall
have become known to the Company pursuant to Section 8(a)(iv)(D) of this
Agreement. For clarity and by way of example, the Company shall have the right
to terminate Employee’s employment under this Section in situations including,
without limitation, Employee engaging in: harassing





--------------------------------------------------------------------------------




conduct, including without limitation sexual harassment, to any individual or
group; discriminatory conduct toward any individual or group; dishonesty (such
as fraud); base, vile, or depraved conduct that is shocking to a reasonable
person; assault, including without limitation sexual assault, physical assault,
and rape; sexual misconduct; arson; burglary; abuse, including without
limitation child or domestic abuse; hit and run; theft or robbery; manslaughter,
murder, or attempted murder; perjury; possession for sale of controlled
substances.


8.    TERMINATION
(a) This Agreement and the Term shall terminate upon the happening of any one or
more of the following events:
(i)
The mutual written agreement between the Company and Employee;

(ii)
The death of Employee;

(iii)
Employee’s having become so physically or mentally disabled as to be incapable,
even with a reasonable accommodation, of satisfactorily performing Employee’s
duties hereunder for a period of ninety (90) days or more within a one hundred
twenty (120) day period, provided that Employee has not cured disability within
fifteen (15) days of written notice, and such termination is legally permissible
at such time;

(iv)
The determination on the part of the Company that “cause” exists for termination
of this Agreement (provided that the Company acknowledges and agrees that such
determination shall not preclude Employee from disputing such determination). As
used herein, “cause” is defined as the occurrence of any of the following:

(A)
Employee’s conviction of a felony or plea of nolo contendere to a felony (other
than a traffic violation);

(B)
commission, by act or omission, of any material act of dishonesty in the
performance of Employee’s duties hereunder;

(C)
material breach of this Agreement by Employee; or

(D)
any offense: (i) involving moral turpitude under federal, state or local laws,
or which brings Employee to public disrepute, contempt, scandal or ridicule;
and, (ii) which has a substantial adverse effect on the business or reputation
of the Company, including but not limited to, a termination pursuant to Section
7 above;






--------------------------------------------------------------------------------




Prior to terminating Employee’s employment for “cause,” the Company shall
provide Employee with written notice of the grounds for the proposed
termination. If the grounds for termination are capable of cure, the Employee
shall have fifteen (15) days after receiving such notice in which to cure such
grounds to the extent such cure is possible. If cure is not possible or Employee
has failed to cure, Employee’s employment shall terminate upon the fifteenth
(15th) day following notice of termination.
(v)
Employee’s employment is terminated “without cause.” Termination “without cause”
shall be defined as Employee being terminated by the Company for any reason
other than as set forth in Sections 8(a)(i)-(iv) above. In the event of a
termination “without cause” (other than in the circumstances described in
Section 8(a)(vi) below), subject to Employee’s execution and delivery to the
Company of a general release of claims in a form acceptable to the Company not
more than twenty-one (21) days (or forty-five (45) days, as required by law)
after the date the Company provides such release (and Employee’s not revoking
such release within any revocation period provided under applicable law),
Employee shall be entitled to receive a severance payment equal to the greater
of: (A) fifty percent (50%) of the aggregate amount of the Base Salary that
Employee would have been entitled to receive pursuant to Section 2(a) hereof for
the period commencing on the date of such termination and ending on the last day
of the scheduled Term then in effect had Employee continued to be employed with
the Company through the last day of the scheduled Term; or (B) eighteen (18)
months’ Base Salary at the rate then in effect. Subject to the release provision
set forth above, such payment shall be made in cash in a lump sum as soon as
practicable after (and in all events within sixty (60) days after) the date of
Employee’s “separation from service” (within the meaning of Treasury Regulation
Section 1.409A-1(h)) with the Company; provided, however, that if the 60-day
period following Employee’s separation from service spans two calendar years,
such lump sum payment shall be made within such 60-day period but in the second
of the two calendar years. The Company shall provide the final form of release
agreement to Employee not later than seven (7) days following the termination
date. The Company’s provision of the payment and benefits referred to in this
Section 8(a)(v), in addition to the Company’s payment of the amounts described
in Section 5, Section 8(a)(vii) and the accrued obligations described in Section
8(b) below, shall relieve the Company of any and all obligations to Employee.






--------------------------------------------------------------------------------




(vi)
The foregoing notwithstanding, if either (x) Employee’s employment with the
Company is terminated by the Company without cause (as defined in Section
8(a)(v)) on or within twelve (12) months following a Change of Control, or (y)
Employee’s employment with the Company is terminated by Employee for “Good
Reason” (as defined below) on or within twelve (12) months following a Change of
Control or a Change in Management, then in lieu of the severance provided in
Section 8(a)(v) above, Employee shall be entitled to receive: a severance
payment equal to the greater of (A) one hundred percent (100%) of the aggregate
amount of the Base Salary that Employee would have been entitled to receive
pursuant to Section 2(a) hereof for the period commencing on the date of such
termination and ending on the last day of the scheduled Term then in effect had
Employee continued to be employed with the Company through the last day of the
scheduled Term; or (B) eighteen (18) months’ Base Salary at the rate then in
effect; provided, however, that Employee’s right to receive such payment shall
be subject to satisfaction of the requirement to provide a general release of
claims in accordance with Section 8(a)(v). Subject to such release requirement,
such payment shall be made in cash in a lump sum as soon as practicable after
(and in all events within sixty (60) days after) the date of Employee’s
“separation from service” (within the meaning of Treasury Regulation Section
1.409A-1(h)) with the Company; provided, however, that if the 60-day period
following Employee’s separation from service spans two calendar years, such lump
sum payment shall be made within such 60-day period but in the second of the two
calendar years. The Company shall provide the final form of release agreement to
Employee not later than seven (7) days following the termination date. The
Company’s provision of the payment and benefits referred to in this Section
8(a)(vi), in addition to the Company’s payment of the amounts described in
Section 5, Section 8(a)(vii) and the accrued obligations described in Section
8(b) below, shall relieve the Company of any and all obligations to Employee.

For purposes of this Agreement, “Good Reason” shall mean (without Employee’s
consent): (w) any material diminution by the Company in Employee’s duties,
responsibilities or authority as measured against Employee’s responsibilities
prior to the Change of Control or Change in Management, as applicable, (x) any
change in the positions to which Employee reports which results in Employee
reporting to individuals with a materially lower level of authority than the
individuals to whom Employee reports as of the date hereof; (y) a requirement
that Employee be based in a location that is located twenty-five (25) miles or
more outside of the greater Los Angeles, California area (other than as
contemplated by Section 1(c) above);





--------------------------------------------------------------------------------




or, (z) a material breach of the Agreement by the Company; provided, however,
that any such condition shall not constitute “Good Reason” unless both:
(x) Employee provides written notice to the Company of the condition claimed to
constitute Good Reason within ninety (90) days of the initial existence of such
condition; and, (y) the Company fails to remedy such condition within
thirty (30) days of receiving such written notice thereof; and provided,
further, that in all events the termination of Employee’s employment with the
Company shall not be treated as a termination for “Good Reason” unless such
termination occurs not more than one (1) year following the initial existence of
the condition claimed to constitute “Good Reason.” For these purposes, if the
Company is purchased by another entity, it shall not be considered a material
diminution in responsibility if Employee is made General Counsel (or similar
role) at that other entity.
(vii)
In addition, if Employee becomes entitled to receive the severance benefits
provided in either Section 8(a)(v), 8(a)(vi) or 8(a)(viii) and subject to the
release requirement set forth therein, Employee shall also be entitled to the
following: (A) remaining eligible for payment by the Company of any bonus
payable pursuant to Section 2(c) on a prorated basis for the fiscal year in
which such termination of employment occurs based on the amount of such fiscal
year worked by Employee (any such bonus to be paid at the time provided in
Section 2(c) above and no such bonus to be payable for any fiscal year
subsequent to the year of termination of employment); (B) any amounts or
benefits due under Section 5 above; and (C) if Employee opts to convert and
continue Employee’s health insurance after the termination date, as may be
required or authorized by law under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”), as amended, Company shall pay Employee’s
COBRA premiums for eighteen (18) months following his date of termination (or,
if earlier, the date he becomes eligible for coverage under the health plan of a
future employer or the Company is otherwise no longer required to offer COBRA
coverage to Employee). The Company’s payment of the amounts referred to herein
and in Sections 8(a)(v),(vi) or (viii), as applicable, in addition to the
Company’s payment of the accrued obligations described in Section 8(b) below,
shall relieve the Company of any and all obligations to Employee.

(viii)
In the event that Employee’s services pursuant to this Agreement are set to
expire in due course on July 11, 2023, and no less than six (6) months before
the conclusion of the Term, the Company either (x) does not offer Employee a
renewal or extension of this Agreement or (y) offers Employee a renewal or
extension of this Agreement but the terms of such offer are different from those
provided herein and






--------------------------------------------------------------------------------




such different terms would constitute Good Reason (as defined in Section
8(a)(vi), except that solely for these purposes, clause (z) of such definition
shall not apply and instead, a material reduction in the rate of Employee’s Base
Salary as set forth in Section 2(a) shall constitute Good Reason), Employee’s
services to the Company shall terminate on July 11, 2023 and Employee shall be
entitled to receive a severance payment equal to twelve (12) months’ Base Salary
at the rate then in effect, subject to Employee’s continued employment with the
Company through July 11, 2023 and Employee’s satisfying the requirement to
provide a general release of claims in accordance with Section 8(a)(v)). Such
payment shall be made in cash in a lump sum as soon as practicable after (and in
all events within sixty (60) days after) the date of Employee’s “separation from
service” (within the meaning of Treasury Regulation Section 1.409A-1(h)) with
the Company; provided, however, that if the 60-day period following Employee’s
separation from service spans two calendar years, such lump sum payment shall be
made within such 60-day period but in the second of the two calendar years. The
Company shall provide the final form of release agreement to Employee not later
than seven (7) days following the termination date. The Company’s provision of
the payment referred to in this Section 8(a)(viii), in addition to the Company’s
payment of the amounts described in Section 5, Section 8(a)(vii) and the accrued
obligations described in Section 8(b) below, shall relieve the Company of any
and all obligations to Employee.
(b) In the event that this Agreement is terminated pursuant to Sections
8(a)(i)-(iv) above, neither the Company nor Employee shall have any remaining
duties or obligations hereunder, except that: (i) the Company shall pay to
Employee any base salary that had accrued but had not been paid as of the date
of termination; (ii) Employee shall be reimbursed for any approved, unreimbursed
business expenses so long as appropriate receipts and/or documentation have been
provided to the Company; (iii) the Company shall pay to Employee any vested
amounts due as of the termination date under Company benefit plans and/or
programs; and (iv) in the event of a termination pursuant to Sections 8(a)(ii)
or 8(a)(iii), Employee shall both remain eligible for any amounts due under
Sections 2(c) and 5(g) above applicable to such termination and the Company
shall pay Employee’s COBRA premiums for eighteen (18) months following his date
of termination if Employee or his dependents so elect (or, if earlier, the date
he becomes eligible for coverage under the health plan of a future employer or
the Company is otherwise no longer required to offer COBRA coverage to
Employee). Following the termination of the Term and/or this Agreement for any
reason, Sections 10-18 shall, notwithstanding anything else herein to the
contrary, survive and continue to be binding upon the parties following such
termination.





--------------------------------------------------------------------------------




9.    EXCLUSIVITY AND SERVICE
Employee’s services shall be exclusive to the Company during the Term. Employee
shall render such services as are customarily rendered by persons in Employee’s
capacity in the entertainment industry and as may be reasonably requested by the
Company. Employee hereby agrees to comply with all reasonable requirements,
directions and requests, and with all reasonable rules and regulations made by
the Company in connection with the regular conduct of its business. Employee
further agrees to render services during Employee’s employment hereunder
whenever, wherever and as often as the Company may reasonably require in a
competent, conscientious and professional manner, and as instructed by the
Company in all matters, including those involving artistic taste and judgment,
but there shall be no obligation on the Company to cause or allow Employee to
render any services, or to include all or any of Employee’s work or services in
any motion picture or other property or production.
10.    INTELLECTUAL PROPERTY
(a) Employee agrees that the Company shall be the sole and exclusive owner
throughout the universe in perpetuity of all of the results and proceeds of
Employee’s services, work and labor in connection with Employee’s employment by
the Company, during the Term and any other period of employment with the
Company, free and clear of any claims, liens or encumbrances. Employee shall
promptly and fully disclose to the Company, with all necessary detail for a
complete understanding of the same, any and all work product, developments,
clients and potential client lists, discoveries, inventions, improvements,
conceptions, ideas, writings, processes, information, logos, marketing plans,
software, formulae, designs, schematics, discoveries, inventions, algorithms,
contracts, methods, works, improvements on existing processes, and devices,
whether or not patentable or copyrightable, which are conceived, created,
reduced to practice, made, acquired, or written by Employee, solely or jointly
with another, while employed by the Company (whether or not at the request or
upon the suggestion of the Company and whether or not during normal business
hours) and which (a) are conceived, created or reduced to practice through any
use of Company facilities, resources, information or equipment; (b) relate to
the work or services Employee performs or performed for the Company; or (c)
relate to the Company’s business or actual or demonstrably anticipated research
and development (or that of the Company’s parent, affiliates, or subsidiaries)
(collectively, “Proprietary Rights”).
(b) All copyrightable works that Employee conceives, creates or reduces to
practice in connection with Employee’s obligations under this Agreement and any
other period of employment with the Company, its parent, affiliates, or
subsidiaries, whether or not during normal business hours, shall be considered
“work made for hire” and therefore the sole and exclusive property of the
Company. To the extent any work so produced or other intellectual property so
generated by Employee is not deemed to be a “work made for hire,” Employee
hereby assigns and transfers and agrees to assign and transfer to the Company
(or as otherwise directed by the Company) Employee's full rights, title and
interests in the Proprietary Rights to the Company or its designee. In addition,
Employee shall deliver to the Company any





--------------------------------------------------------------------------------




and all drawings, notes, specifications and data relating to the Proprietary
Rights. Whenever requested to do so by the Company, Employee shall execute and
deliver to the Company any and all applications, assignments and other
instruments and do such other acts that the Company shall reasonably request to
apply for and obtain patents and/or copyrights in any and all countries or to
otherwise protect the Company’s interest in the Proprietary Rights and/or to
vest title thereto to the Company. Employee further agrees not to charge the
Company for time spent in complying with these obligations. This Section 10
shall apply only to that intellectual property if: (a) it was conceived, created
or reduced to practice through any use of Company facilities, resources,
information or equipment; (b) it relates to the work or services Employee
performs or performed for the Company; or (c) it relates to the Company’s
business or actual or demonstrably anticipated research and development (or that
of the Company’s parent, affiliates, or subsidiaries). Employee hereby
acknowledges receipt of written notice from the Company pursuant to California
Labor Code Section 2872 that this Agreement (to the extent it requires an
assignment or offer to assign rights to any invention of Employee) does not
apply to an invention which qualifies fully under California Labor Code Section
2870. Without limiting the foregoing, Employee agrees to abide by the provisions
contained in the Handbook with respect to intellectual property.
11.    ASSIGNMENT AND DELEGATION
Employee shall not assign any of Employee’s rights or delegate any of Employee’s
duties granted under this Agreement. Any such assignment or delegation shall be
deemed void ab initio.
12.    TRADE SECRETS
(a) Employee agrees that during and after Employee’s employment with the
Company, Employee will hold in the strictest confidence, and will not use
(except for the benefit of the Company during Employee’s employment) or disclose
to any person, firm, or corporation (without written authorization of the CEO of
the Company) any Company Confidential Information. Employee understands that his
unauthorized use or disclosure of Company Confidential Information during
Employee’s employment may lead to disciplinary action, up to and including
immediate termination and legal action by the Company. Employee understands that
“Company Confidential Information” means information that is not generally known
to the public and that is used, developed or obtained by the Company in
connection with its business, including, but not limited to, information,
observations and data obtained by Employee or to which Employee gained access
while employed by the Company concerning (i) the business or affairs of the
Company, (ii) products or services, (iii) revenues, costs and pricing
structures, (iv) designs, (v) analyses, (vi) drawings, photographs and reports,
(vii) computer software, including operating systems, applications and program
listings, (viii) flow charts, manuals and documentation, (ix) data bases, (x)
accounting and business methods, (xi) inventions, devices, new developments,
methods and processes, whether patentable or unpatentable and whether or not
reduced to practice, (xii) customers and clients (and customer or client lists),
(xiii) customer preferences and contact information, (xiv) the personnel
information of other employees (including, but





--------------------------------------------------------------------------------




not limited to, skills, performance, discipline, and compensation), (xv) other
copyrightable works, (xvi) all production methods, processes, technology and
trade secrets, and (xvii) all similar and related information in whatever form.
Confidential Information will not be deemed to have been published merely
because individual portions of the information have been separately published,
but only if all material features comprising such information have been
published in combination. Employee further understands that Confidential
Information does not include any of the foregoing items that have become
publicly known and made generally available through no wrongful act (or failure
to act) of Employee or of others who were under confidentiality obligations as
to the item or items involved or improvements or new versions thereof. Employee
acknowledges that, as between the Company and Employee, all Confidential
Information shall be the sole and exclusive property of the Company and its
assigns.
(b) Employee agrees that Employee will not, during Employee’s employment with
the Company, improperly use or disclose any proprietary information (including,
but not limited to, software, source and object code, developments, techniques,
inventions, processes, technology, designs and drawings) or trade secrets of any
former or concurrent employer or other person or entity and that Employee will
not bring onto the premises of the Company any unpublished document or
proprietary information belonging to any such employer, person or entity unless
consented to in writing by such employer, person or entity.
(c) Employee recognizes that the Company has received and in the future will
receive from third parties their confidential or proprietary information subject
to a duty on the Company’s part to maintain the confidentiality of such
information and to use it only for certain limited purposes. Employee agrees to
hold all such confidential or proprietary information in the strictest
confidence and not to disclose it to any person, firm or corporation or to use
it except as necessary in carrying out Employee’s work for the Company
consistent with the Company’s agreement with such third party.
(d) Employee agrees that for a period of twelve (12) months immediately
following the termination of Employee’s relationship with the Company for any
reason, whether voluntary or involuntary, with or without cause, Employee shall
not either directly or indirectly solicit, encourage or recruit any of the
Company’s employees or consultants to become employed or engaged by any third
party or Employee, solicit, encourage or recruit any of the Company’s employees
or consultants to terminate their employment or consulting relationship with the
Company. Employee acknowledges that the covenants in this Section 12(d) are
reasonable and necessary to protect the Company’s trade secrets and stable
workforce.
(e) Employee understands that nothing in this Agreement is intended to (i) limit
or restrict Employee’s rights as an employee to discuss the terms, wages, and
working conditions of Employee’s employment as protected by applicable labor
laws; and (ii) limit or restrict in any way Employee’s immunity from liability
for disclosing the Company’s trade secrets as specifically permitted by 18 U.S.
Code Section 1833, which provides, in pertinent part, as follows:





--------------------------------------------------------------------------------




“(b) Immunity From Liability For Confidential Disclosure Of A Trade Secret To
The Government Or In A Court Filing.
(1) Immunity. An individual shall not be held criminally or civilly liable under
any Federal or State trade secret law for the disclosure of a trade secret that
(A) is made (i) in confidence to a Federal, State, or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (B) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal.
(2) Use of Trade Secret Information in Anti-Retaliation Lawsuit. An individual
who files a lawsuit for retaliation by an employer for reporting a suspected
violation of law may disclose the trade secret to the attorney of the individual
and use the trade secret information in the court proceeding, if the individual
(A) files any document containing the trade secret under seal; and (B) does not
disclose the trade secret, except pursuant to court order.


13.    CONFLICTING EMPLOYMENT
(a) Employee agrees that during the term of Employee’s employment with the
Company, Employee will not engage in or undertake any other employment,
occupation, consulting relationship, or commitment that is directly related to
the business in which the Company is now involved or becomes involved or has
plans to become involved, nor will Employee engage in any other activities that
conflict with Employee’s obligations to the Company.
(b) Without limiting Section 13(a), Employee represents that Employee has no
other agreements, relationships, or commitments to any other person or entity
that conflict with Employee’s obligations to the Company under this Agreement or
Employee’s ability to become employed and perform the services for which
Employee is being hired by the Company. Employee further agrees that if Employee
has signed a confidentiality agreement or similar type of agreement with any
former employer or other entity, Employee will comply with the terms of any such
agreement to the extent that its terms are lawful under applicable law. Employee
represents and warrants that after undertaking a careful search (including
searches of Employee’s computers, cell phones, electronic devices, and
documents), Employee has returned all property and confidential information
belonging to all prior employers. Moreover, Employee agrees to fully indemnify
the Company, its directors, officers, agents, employees, investors,
shareholders, administrators, affiliates, divisions, subsidiaries, predecessor
and successor corporations, and assigns for all verdicts, judgments,
settlements, and other losses incurred by any of them resulting from Employee’s
breach of Employee’s obligations under any agreement to which Employee is a
party or obligation to





--------------------------------------------------------------------------------




which Employee is bound, as well as any reasonable attorneys’ fees and costs if
the plaintiff is the prevailing party in such an action, except as prohibited by
law.
14.     ARBITRATION
Any and all non-time barred, legally actionable dispute, controversy or claim
arising under or in connection with this Agreement, the inception or termination
of the Employee’s employment, or any alleged discrimination or tort claim
related to such employment, including issues raised regarding the Agreement’s
enforcement, arbitrability, validity, interpretation or breach, default, or
misrepresentation in connection with any of the provisions shall be settled
exclusively by individual, final and binding arbitration pursuant to the Federal
Arbitration Act (“FAA”), to be held in Los Angeles County, before a single
arbitrator selected from Judicial Arbitration and Mediation Services, Inc.
(“JAMS”), in accordance with the then-current JAMS Arbitration Rules and
Procedures for employment disputes, as modified by the terms and conditions of
this Section (which may be found at www.jamsadr.com under the Rules/Clauses
tab). The parties will select the arbitrator by mutual agreement or, if the
parties cannot agree, then by striking from a list of qualified arbitrators
supplied by JAMS from their labor and employment panel. Final resolution of any
dispute through arbitration may include any remedy or relief that is provided
for through any applicable state or federal statutes, or common law. Statutes of
limitations shall be the same as would be applicable were the action to be
brought in court. The arbitrator selected pursuant to this Agreement may order
such discovery as is necessary for a full and fair exploration of the issues and
dispute, consistent with the expedited nature of arbitration. At the conclusion
of the arbitration, the arbitrator shall issue a written decision that sets
forth the essential findings and conclusions upon which the arbitrator’s award
or decision is based. Any award or relief granted by the arbitrator under this
Agreement shall be final and binding on the parties to this Agreement and may be
enforced by any court of competent jurisdiction. The Company will pay those
arbitration costs that are unique to arbitration, including the arbitrator’s fee
(recognizing that each side bears its own deposition, witness, expert and
attorneys’ fees and other expenses to the same extent as if the matter were
being heard in court). If, however, any party prevails on a statutory claim,
which affords the prevailing party attorneys’ fees and costs, then the
arbitrator may award reasonable fees and costs to the prevailing party. The
arbitrator may not award attorneys’ fees to a party that would not otherwise be
entitled to such an award under the applicable statute. The arbitrator shall
resolve any dispute as to the reasonableness of any fee or cost. The parties
acknowledge and agree that they are hereby waiving any rights to trial by jury
or a court in any action or proceeding brought by either of the parties against
the other in connection with any matter whatsoever arising out of or in any way
connected with this Agreement or Employee’s employment.
15.    INDEMNIFICATION
Except with respect to claims resulting from Employee’s willful misconduct or
acts outside the scope of his employment hereunder, Employee shall continue to
be defended, indemnified and held harmless by Company in respect of all claims
arising from or in





--------------------------------------------------------------------------------




connection with his position or services as an Employee of the Company to the
maximum extent permitted in accordance with Lions Gate’s Articles of
Incorporation, Bylaws, Board Resolutions and under applicable California and
British Columbia law (including, without limitation and as applicable,
attorney’s fees), and shall be covered by the Company’s applicable directors and
officers insurance policy.
16.    INTEGRATION, AMENDMENT, NOTICE, SEVERABILITY, AND FORUM
(a) This Agreement expresses the binding and entire agreement between Employee
and the Company and shall replace and supersede all prior arrangements and
representations, either oral or written, as to the subject matter hereof
(including, without limitation, the Prior Agreement, with the sole exception of
Section 5 therein, which shall remain in full force and effect).
(b) All modifications or amendments to this Agreement must be made in writing
and signed by both parties.
(c) Any notice required herein shall be in writing and shall be deemed to have
been duly given when delivered by hand, received via electronic mail or on the
depositing of said notice in any U.S. Postal Service mail receptacle with
postage prepaid, addressed to the Company at 2700 Colorado Avenue, Suite 200,
Santa Monica, California 90404 and to Employee at the address set forth above,
or to such address as either party may have furnished to the other in writing in
accordance herewith.
(d) If any portion of this Agreement is held unenforceable under any applicable
statute or rule of law then such portion only shall be deemed omitted and shall
not affect the validity of enforceability of any other provision of this
Agreement.
(e) Except for Section 14, which shall be governed by the FAA (both
substantively and procedurally), this Agreement shall be governed by the laws of
the State of California. The state and federal courts (or arbitrators appointed
as described herein) located in Los Angeles, California shall, subject to the
arbitration agreement set forth in Section 14 above, be the sole forum for any
action for relief arising out of or pursuant to the enforcement or
interpretation of this Agreement. Each party to this Agreement consents to the
personal jurisdiction and arbitration in such forum and courts and each party
hereto covenants not to, and waives any right to, seek a transfer of venue from
such jurisdiction on any grounds.
17.    LIMIT ON BENEFITS
(a)    Notwithstanding anything contained in this Agreement to the contrary, to
the extent that the payments and benefits provided under this Agreement and
benefits provided to, or for the benefit of, Employee under any other Company
plan or agreement (such payments or benefits are collectively referred to as the
“Benefits” for purposes of this Section 16) would be subject to the excise tax
(the “Excise Tax”) imposed under Section 4999 of the U.S. Internal Revenue Code
of 1986, as amended (the “Code”), the





--------------------------------------------------------------------------------




Benefits shall be reduced (but not below zero) if and to the extent that a
reduction in the Benefits would result in Employee retaining a larger amount, on
an after-tax basis (taking into account federal, state and local income taxes
and the Excise Tax), than if Employee received all of the Benefits (such reduced
amount is referred to hereinafter as the “Limited Benefit Amount”). In such
case, unless Employee has given prior written notice to the Company specifying a
different order to effectuate the reduction of the Benefits (any such notice
consistent with the requirements of Section 409A of the Code to avoid the
imputation of any tax, penalty or interest thereunder), the Benefits shall be
reduced or eliminated by first reducing or eliminating cash severance payments,
then by reducing or eliminating other cash payments, then by reducing or
eliminating those payments or benefits which are not payable in cash, in each
case in reverse order beginning with payments or benefits which are to be paid
the farthest in time from the Determination (as hereinafter defined). Any notice
given by Employee pursuant to the preceding sentence shall take precedence over
the provisions of any other plan, arrangement or agreement governing Employee’s
rights and entitlements to any benefits or compensation.
(b)    A determination as to whether the Benefits shall be reduced to the
Limited Benefit Amount pursuant to this Agreement and the amount of such Limited
Benefit Amount shall be made by Company’s independent public accountants or
another certified public accounting firm of national reputation designated by
Lions Gate (the “Accounting Firm”). Company and Employee shall use their
reasonable efforts to cause the Accounting Firm to provide its determination
(the “Determination”), together with detailed supporting calculations and
documentation to Company and Employee within five (5) days of the date of
termination of Employee’s employment, if applicable, or such other time as
requested by Company or Employee (provided Employee reasonably believes that any
of the Benefits may be subject to the Excise Tax), and if the Accounting Firm
determines that no Excise Tax is payable by Employee with respect to any
Benefits, Company and Employee shall use their reasonable efforts to cause the
Accounting Firm to furnish Employee with an opinion reasonably acceptable to
Employee that no Excise Tax will be imposed with respect to any such Benefits.
Unless Employee provides written notice to Company within ten (10) days of the
delivery of the Determination to Employee that he disputes such Determination,
the Determination shall be binding, final and conclusive upon Company and
Employee.
18.    SECTION 409A
(a)    It is intended that any amounts payable under this Agreement shall either
be exempt from or comply with Section 409A of the U.S. Internal Revenue Code
(including the Treasury regulations and other published guidance relating
thereto) (“Code Section 409A”) so as not to subject Employee to payment of any
additional tax, penalty or interest imposed under Code Section 409A. The
provisions of this Agreement shall be construed and interpreted to avoid the
imputation of any such additional tax, penalty or interest under Code Section
409A yet preserve (to the nearest extent reasonably possible) the intended
benefit payable to Employee.





--------------------------------------------------------------------------------




(b)Notwithstanding any provision of this Agreement to the contrary, if Employee
is a “specified employee” within the meaning of Treasury Regulation Section
1.409A-1(i) as of the date of Employee’s separation from service (as defined
above), Employee shall not be entitled to any payment or benefits pursuant to
Sections 2, 5 and 8(a)(v)-8(a)(viii) until the earlier of (i) the date which is
six (6) months after Employee’s separation from service for any reason other
than death, or (ii) the date of Employee’s death. Any amounts otherwise payable
to Employee upon or in the six (6) month period following Employee’s separation
from service that are not so paid by reason of this paragraph shall be paid
(without interest) as soon as practicable (and in all events within thirty (30)
days) after the date that is six (6) months after Employee’s separation from
service (or, if earlier, as soon as practicable, and in all events within thirty
(30) days, after the date of Employee’s death). The provisions of this paragraph
shall only apply if, and to the extent, required to avoid the imputation of any
tax, penalty or interest pursuant to Code Section 409A.
(c)To the extent that any reimbursements pursuant to the provisions of this
Agreement are taxable to Employee, any such reimbursement payment shall be paid
to Employee on or before the last day of Employee’s taxable year following the
taxable year in which the related expense was incurred. The benefits and
reimbursements pursuant to such provisions are not subject to liquidation or
exchange for another benefit and the amount of such benefits and reimbursements
that Employee receives in one taxable year shall not affect the amount of such
benefits or reimbursements that Employee receives in any other taxable year.
(d)Each payment made pursuant to any provision of this Agreement shall be
considered a separate payment and not one of a series of payments for purposes
of Code Section 409A. While it is intended that all payments and benefits
provided under this Agreement to Employee will be exempt from or comply with
Code Section 409A, the Company makes no representation or covenant to ensure
that the payments under this Agreement are exempt from or compliant with Code
Section 409A. The Company will have no liability to Employee or any other person
or entity if a payment or benefit under this Agreement is challenged by any
taxing authority or is ultimately determined not to be exempt or compliant.
Employee further understands and agrees that he will be entirely responsible for
any and all taxes on any benefits payable to him as a result of this Agreement.
Please acknowledge your confirmation of the above terms by signing below where
indicated.
Very truly yours,


LIONS GATE ENTERTAINMENT CORP.
                        




/s Jon Feltehimer





--------------------------------------------------------------------------------




Jon Feltheimer
Chief Executive Officer, Lions Gate Entertainment Corp.
   
AGREED AND ACCEPTED
This ___ day of __________, 2020




/s/ Corii D. Berg
CORII D. BERG







